Case 1:19-cv-22071-AHS Document 17 Entered on FLSD Docket 02/05/2020 Page 1 of 2




  AWL:md

                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-22071-CIV-AHS


  UNITED STATES OF AMERICA,

                          Plaintiff,
  vs.

  $67,040.00 IN U.S CURRENCY SEIZED
  FROM A SHOPPING BAG AND A
  BACKPACK,

                          Defendant.
                                                I

        MOTION TO APPROVE STIPULATION AND SETTLEMENT AGREEMENT
                BETWEEN THE UNITED STATES AND CLAIMANT

         The United States of America moves that the Court approve the Stipulation and Settlement

  Agreement between the United States and Claimant, Andres Mauricio Escorcia Martinez

  ("Escorcia"), filed of record at ECF No. 16.       In support of its motion, the United States

  respectfully submits:

         1.      The United States filed a civil forfeiture action against the defendant property

                 [ECF No. 1].

         2.      The United States published notice of the pending forfeiture [ECF No. 5] and also

                 sent direct notice of the impending forfeiture to the counsel who represented

                 Escorcia during the administrative part of the case

         3.      The only claimant to come forward has been Escorcia and the time period to file a

                 claim, based on published notice, has expired and no claimant has come forward
Case 1:19-cv-22071-AHS Document 17 Entered on FLSD Docket 02/05/2020 Page 2 of 2




                 pursuant to that publication.

         4.      Escorcia and the United States have entered into a Stipulation and Settlement

                 Agreement, filed ofrecord at ECF No. 16, in which, among other things, Escorcia

                 is to receive part of the seized currency back, and the remainder of the currency is

                 to be forfeited to the United States.

         5.      After Court approval of the indicated Stipulation and Settlement Agreement, the

                 United States will move for the entry of an appropriate order.

         6.      Court approval of the Stipulation and Settlement Agreement at Docket Entry 16 is

                 in the interest of justice.

         WHEREFORE, for the foregoing reasons and for good cause shown, the United States

   requests that this Court grant the Motion to Approve Stipulation and Settlement Agreement

   between the United States and Claimant, Andres Mauricio Escorcia Martinez, and for such other

   and further relief as this Court deems just and proper.

                                                         Respectfully submitted,

                                                         ARIANA FAJARDO ORSHAN
                                                         UNITED STAT@  TTORNEY

                                                 By:     s/Alison W Lehr
                                                         Alison W. Lehr
                                                         Assistant U .S. Attorney
                                                         Florida Bar No. 444537
                                                         99 NE 4th Street, 7th Floor
                                                         Miami, Florida 33132-2111
                                                         Tel.: (305) 961-9176
                                                         Fax: (305) 536-7599
                                                         Alison.Lehr@usdoj.gov
